Citation Nr: 1219032	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1962 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The Board remanded this case in October 2009 so that the Veteran could be afforded a VA examination, and again in July 2011, after the Veteran requested to be rescheduled for another examination.  An examination was provided in September 2011, but was inadequate, as explained below.

The issue of service connection for chronic headaches, secondary to head injury has been raised by the record via a statement from the Veteran's representative on a VA Form 646 dated in December 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was provided a VA examination in September 2011 to address the etiology of any current hearing loss and tinnitus disabilities.  The examination report is insufficient for the following reasons:

First, the examiner apparently reviewed the wrong personnel records, as the examiner noted the wrong dates of service and wrong military occupational specialty.  The examiner, in error, noted that the Veteran served in the Navy from 2001 to 2006 with subsequent reserves service and was an Electrician's Mate.  It also was noted that the Veteran was a right-handed shooter and reported noise exposure from gunfire.  The Veteran's DD Form 214 shows that he actually served in the Army from October 1962 to April 1963 and was a Light Weapons Infantryman.  The examiner noted that exposure to moderate acoustic trauma was conceded based on the Veteran's military occupational specialty of Electrician's Mate.  However, as noted on the Board's original remand in October 2009, the Veteran asserted on a June 2005 statement that his symptoms of a high-pitched whistling started in service after being exposed to automatic rifle fire during weapons training without proper hearing protection, as well as being exposed to machine gun fire, explosions, grenades, and bazookas during live-fire training exercises.  The Veteran also stated that his symptoms had been continuous since service.  In addition, the Veteran believed his hearing loss was a result of his exposure to automatic rifle fire on his left side, as a left-handed shooter, because he seemed to hear better with his right ear than left. 

Second, the examiner did not proffer a probative rationale for why the Veteran's hearing loss was not related to service.  One basis relied on by the examiner was that the Veteran's hearing was normal at separation from service.  However, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss and/or tinnitus disability is causally related to service.  

The other rationale relied on by the examiner was that the Institute of Medicine Report on Noise Exposure in the Military concluded that there was no scientific support for delayed onset noise-induced hearing loss that occurred weeks, months, or years after the exposure event.  The examiner did not include any additional analysis of the Veteran's specific case including his history of noise exposure and subsequent hearing loss.  Without any further analysis, the examiner's rationale is not sufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added). 

As the examination provided in September 2011 is inadequate, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss and tinnitus disabilities based on his exposure to acoustic trauma during service.  The September 2011 examination report notes that there is no hearing loss for VA purposes in the left ear.  Given the above deficiencies, however, the Board finds that the Veteran is entitled to another examination to address the hearing loss in both ears.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records of the Veteran related to hearing loss and tinnitus, dated since January 2011.  

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Light Weapons Infantryman and his statements regarding a continuity of symptomatology since service.  Specifically, the Veteran states that his symptoms of a high-pitched whistling started in service after being exposed to automatic rifle fire during weapons training without proper hearing protection, as well as being exposed to machine gun fire, explosions, grenades, and bazookas during live-fire training exercises.  He also stated that his symptoms had been continuous since service.  
  
The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus; nor is reliance on statistical analysis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



